  Case 1:19-cv-01067-JTN-PJG ECF No. 20 filed 07/08/20 PageID.96 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JOSHUA K. BREWER,

        Plaintiff,
                                                                  Case No. 1:19-cv-1067
 v.
                                                                  HON. JANET T. NEFF
 CAPITAL ONE FINANCIAL
 CORPORATION,

        Defendant.
 ____________________________/


                                   ORDER OF DISMISSAL

        Pending before the Court is the parties’ Agreed Stipulation of Dismissal with Prejudice

(ECF No. 19). The Court having reviewed the filing:

       IT IS HEREBY ORDERED that the Agreed Stipulation of Dismissal with Prejudice

(ECF No. 19) is GRANTED; this action is DISMISSED with prejudice, and with each party to

bear its own costs and attorney fees.



Dated: July 8, 2020                                         /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge
